It is a great honour and privilege to be here today to convey the warm greetings of His Majesty the Sultan and Yang Di Pertuan of Negara Brunei Darussalam to the General Assembly.
I wish to congratulate His Excellency Mr. Tijjani Muhammad-Bande on assuming the presidency of the General Assembly at its seventy-fourth session. My appreciation also goes to Her Excellency Ms. Maria Fernanda Espinosa Garces for her valuable contribution and dedication to the Assembly over the past year. I am also deeply grateful to Secretary-General Antonio Guterres for his leadership and laudable initiatives that have given renewed impetus to our Organization, particularly in hosting the Climate Action Summit and the Sustainable Development Goal (SDG) summit.
In 2015, our leaders gathered in this Hall to adopt the landmark 2030 Agenda for Sustainable Development. This remarkable feat is testament to the success of multilateralism. Today, we continue to honour this agenda through this session’s theme, which is focused on galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion. The global consensus on this agenda is clear — our ability to fulfil the promise of the SDGs begins and ends with a commitment of the States Members of the United Nations to working together.
Our search for a better future is often mired in increasingly complex and interconnected challenges. More and more countries are struggling to address such overlapping concerns as deforestation and access to clean air. This struggle reflects the indivisibility and multidimensional nature of the SDGs, which must be addressed collectively and to the fullest extent possible. The path that each country takes in achieving its goals will be unique, but we recognize that all paths mutually reinforce one another. For its part, Brunei Darussalam will present its voluntary national review for the first time at next year’s High-level Political Forum on Sustainable Development, where we will be happy to share our best practices, lessons learned and challenges encountered.
Globally, even though overall progress has been made, trends indicate that the pace of improvement is too slow to ensure complete success by 2030. While we believe in the common pledge for no one to be left behind, we also recognize that no country can do it alone. We therefore welcome the call to accelerate collective actions, as contained in the political declaration adopted recently at the SDG summit (resolution 74/4). Success in achieving the SDGs will be a test of global cooperation, partnership and collaboration that requires action at the local, national and regional levels. To this end, we are working closely to advance a people-centred Association of Southeast Asian Nations community that complements the ambitions of the 2030 Agenda.
To localize the impact of the SDGs, Brunei Darussalam continues to undertake measures aimed at realizing the well-being, peace and harmony of its people. Our Government has ensured access to affordable housing and health care for all, as well as clean water and a clean environment. As a country with a young demographic, we also prioritize the education of our youth and recognize the importance of lifelong learning. Education will empower and better prepare our people, acting as a catalyst for achieving the SDGs and our own continued development. People need the tools to build a better life. In this regard, His Majesty’s Government remains committed to providing free, high-quality education all the way to the tertiary level so that no Bruneian is left behind.
In our quest for progress, we have learned that there are costs associated with economic development. Perhaps the most common is damage to the environment. As citizens of the world, we are all stakeholders in ensuring a healthy planet. There is a shared global responsibility incumbent upon all of us to be principled in our undertakings, be it Governments, the private sector, individuals, corporate players or investors. We must ensure a universal commitment in order to overcome this existential threat and effectively work towards building a sustainable future.
The effects of climate change are being felt now and they will only get worse. We are at a critical juncture and stand at the precipice of making significant changes so as to reverse the climate crisis and secure the right of future generations to live in a sustainable world. There is a vested interest in ensuring our legacy as problem solvers and not problem makers. Technological advancements and innovations have made it possible for us to engineer modern solutions to modern challenges. We therefore believe that more needs to be done in sharing and transferring technology, so that we can all move from reactive responses to proactive solutions on climate change.
The digital revolution has redefined social interaction, intensified e-commerce and expanded information-sharing. However, we need to prevent the malicious use of these technologies. Although technology like the Internet can be positive, it has also given rise to an age of unprecedented misinformation and manipulation. The rampant misuse of the Internet and social media spreads hatred, incites violence and even glorifies acts of crime and terrorism. While we must adapt to technological advances, it is also urgent that we collectively address the emerging threats they can pose.
Despite our best efforts, an increase in conflicts around the world has left many displaced, destitute and vulnerable. We see the perpetual struggle of the Palestinian people for Statehood and their inalienable right to self-determination being continually neglected. Prolonged occupation, forced displacement and illegal settlements have deprived them of every human right. This seventy-fourth session of the General Assembly has heard repeated calls for no one to be left behind. However, the Palestinian people have been left behind for as long as they have been fighting for their existence. As the premier multilateral forum, the United Nations has an unequalled role in ensuring the achievement of a just solution that establishes a sovereign State of Palestine based on pre-1967 borders, with East Jerusalem as its capital.
As we move towards the seventy-fifth anniversary of the United Nations next year, this milestone presents a good opportunity for us to reflect on all the work we have done and where we are going. The reality of our world today demands concerted and collective action. I believe the UnitedNations is now more relevant than ever. We must reconnect with the spirit of the Charter of the United Nations, which enshrines the equality of nations and the multilateralism that respects the individuality and independence of all States. Collectively, we depend on the United Nations to uphold the sovereign right of all nations to choose a path and policies that resonate with their own customs and traditions. It is not a time to retreat, but rather to push forward and strengthen multilateralism, so we can fulfil the varied needs of the global community and permit everyone to enjoy peace, prosperity and development.